DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 1.) a connection between the fuse 124 and the load current sensor 130 is required in order to clarify the arrangement and functionality of the invention (see pgs.14-15); and 2.) “Voltage” is repeatedly misspelled in elements 120, 110, 150, and 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a transformer unit coupled to the current sensor unit for receiving the working voltage and for electrically isolating a connected device from the working voltage while providing power thereto”. However, the originally specification as filed does not support a device capable of such functionality. MPEP 2163.03 outlines that “an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”. 
Instant claim 1 defines the “transformer unit” as “electrically isolating a connected device” while also “providing power thereto”. However, the original specification does not appear to disclose a transformer capable of such a function. The “working voltage” is described in the specification as a DC voltage (see pg.13 and Fig.3). This DC voltage is then provided to an isolating transformer (140) via 124 and 130, as shown in Fig.3 and described in pgs.14-15 of the originally filed specification. Thus, the transformer provides electrical isolation to a device connected to 86. However, the transformer is not disclosed as simultaneously providing power to the same connected device (required by “providing power thereto”) and rather provides power to a PoE device connected to 88, which is not electrically isolated from the working voltage. The examiner notes that it is functionally impossible for the device disclosed in Fig.3 to both provide electrical isolation via 140 and provide power to the same device simultaneously, since the device 140 receives a DC voltage, and a DC voltage cannot be imposed across the galvanic isolation of a transformer in order to provide power (i.e. transformers can only provide power across the galvanic isolation via AC voltages, which is not disclosed in Fig.3 of the instant application). Pg.12 of the instant invention further reinforces this point, which states: “The interface connector 86 can be any suitable interface connector, such as for example an RJ45 jack connector. The interface connector 86 can be coupled to the non-powered network device 22. The transformer unit 140 provides for a degree of electrical isolation between the input power sources (e.g., working voltage) and the network device 22 coupled to the power supply subsystem 12.”
The examiner suggests the following amendment in order to clearly recite subject matter supported by the original specification: “a transformer unit coupled to the current sensor unit for receiving the working voltage and for electrically isolating a non-powered network to the connected device”.
Claim 15 recites a similar limitation: “a transformer unit coupled to the current sensor unit for receiving the working voltage and for electrically isolating the connected device from the working voltage” while previously reciting “supplying a working voltage to a connected device”. As noted above, the instant specification does not disclose an embodiment capable of the function of both electrically isolating a device from a working voltage while also supply the working voltage to the same device.
The examiner suggests the following amendment in order to clearly recite subject matter supported by the original specification: “a transformer unit coupled to the current sensor unit for receiving the working voltage and for electrically isolating [[the]] a non-powered network 
Claims 2-14 and 16-25 are rejected merely for inheriting the above deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“a current sensor unit for detecting current supplied to the power interface card and for generating a sensor output signal representative of a working voltage level of the working voltage” is recited in claims 1 and 15. However, it is unclear how a current sensor generates “a sensor output signal representative of a working voltage level of the working voltage.” This language also run contrary to the description in the instant specification, which describes the current sensor as sensing “the current” provided to the transformer, which is compared to a minimum current level for determining if the remote powered device is operational. See pgs.14-15 of the instant specification. The claim is indefinite, as it is not clear whether the language requires a sensor that outputs a signal representative of a current or a voltage.
The examiner suggests the following amendment and is interpreting the claim according: “a current sensor unit for detecting current supplied to the power interface card and for generating a sensor output signal representative ofthe detected current”. 

“the power supply subsystem” is further recited in claims 1, 11, 15, 17, 22, and 26, which lacks proper antecedent basis. The claim is indefinite, as it is unclear which particular “subsystem” the recitation is referring to or whether the language is intended to encompass the “power supply system” as a whole. 

Claim 16 recites, “The modular power interface card of claim 1”. However, claim 1 is directed to “a modular power supply system”, and it is unclear as to whether claim 16 is intended to be dependent upon claim 15 or claim 1. The examiner suggests amending claim 16 to be dependent upon claim 15.

Claims rejected under 35 U.S.C. 112 but not addressed above are rejected merely for inheriting the deficiencies of parent claim(s).

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be:
Sironi et al. (US 2020/0274725) discloses a modulator power supply having a chassis (102) and modular power interface “cards” (e.g. PoE blades; see 208), where the chassis includes a power supply unit (202) and where the power interface card comprises a transformer unit (304, Fig.3) for providing power to a connected device (PD) via a PoE standard (see Figs.1-3);
Parker et al. (US 2004/0164619) discloses a PoE connector module including a similar transformer (360) and LEDs in general (350), however it is noted that the LEDs of Parker are located on an equivalent power interface card rather than a chassis.
Pincu et al. (US 2006/0063509) discloses a PoE system including a chassis (750, Fig.10) including a power source (310 and/or 320) and a power interface card (350) that includes a transformer unit (150, Fig.4b) to provide power to a connected device (PD 190) and further connects to an unpowered network device (130).
However, the prior art does not disclose the complete recited invention within the overall context of the claims, including at least the “current sensor”, “threshold detection unit”, and “first LED … when actuated is indicative of power being supplied by the power interface card”. The prior art further does not clearly disclose at least the “identification logic” and “identification module for receiving identification data from the identification logic module and for generating a power control signal” which is then utilized by the “power conversion module” to output the “working voltage” in response to the control signal output. While Gill et al. (US 2011/0169331, of record) does generically disclose an “interface card” providing instructions to a DC-DC converter on a main board to receive a particular working voltage (see [0050] and written opinion cited by Applicant), cards 250 are not clearly disclose as “power interface cards” that output the recited “working voltage”, nor would such a modification be obvious based on the art of record. Finally, the prior art does not disclose the “display driver for sensing the working voltage level of the power interface card” and “a display … for displaying the working voltage level”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849